NUMBER 13-13-00358-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

BONNIE DOWNS,                                                             Appellee.


              On appeal from the County Court at Law No. 4
                       of Nueces County, Texas.



            SUPPLEMENTAL ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

      This cause is before the Court on The State of Texas’ motion to remand. On

October 1, 2013, upon suggestion of death of appellee’s retained attorney, Randy Mack,

this Court abated the appeal to provide appellee with the opportunity to seek new

counsel. Appellee has not notified this Court whether she has retained new counsel and
the State requests that the case be remanded to the trial court.

       We GRANT the State’s motion and ABATE the appeal and REMAND the case to

the trial court. Upon remand, the trial court is directed to: (1) immediately cause notice

to be given and conduct a hearing to determine whether appellant is still attempting to

retain counsel; (2) whether appellant is indigent; (2) appoint counsel to represent

appellant on appeal if she is determined to be indigent; (3) make and file appropriate

findings of fact and conclusions of law and cause them to be included in a clerk's record;

(4) cause the hearing to be transcribed and included in a reporter's record; and (5) have

these records forwarded to the Clerk of this Court within thirty days from the date of this

order. If the trial court requires additional time to comply, the trial court should so notify

the Clerk of this Court.

       It is so ORDERED.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of December, 2013.




                                              2